Title: To John Adams from Jared Ingersoll, Jr., 9 May 1809
From: Ingersoll, Jared, Jr.
To: Adams, John



Dear Sir
Philadelphia May 9 1809.

A Dispute existing at New–Orleans involving property to an immense amount and also very interesting questions of a legal and Constitutional nature; I thought it would probably gratify your Curiosity, to know precisely the circumstances of a Case of which you might have received an indistinct Report
I therefore have taken the Liberty to send you two Pamphlets lately printed upon the subject referring to the general Doctrine of allusions, the Constitution and Laws of the United States particularly the Laws which respects that Territory
I congratulate you upon the favorable appearances in publick matters, if Bonaparte shall have the good sense (for from his Justice I have no expectations), to recal his Decrees so far as they respect us, we shall again be a prosperous and happy people.
I am / Dear Sir / With high consideration / Your obd hum. serv

Jared Ingersoll